Vanguard Pennsylvania Long-Term Tax-Exempt Fund Supplement to the Prospectus and Summary Prospectus Dated March 29, 2011 Prospectus and Summary Prospectus Text Changes The text under the subheading Portfolio Manager is replaced with the following: James M. DArcy, CFA, Portfolio Manager. He has managed the Fund since 2011. Prospectus Text Changes In the More on the Funds section, under the heading Investment Advisor, the following text replaces similar text. The managers primarily responsible for the day-to-day management of the Funds are: John M. Carbone , Principal of Vanguard. He has managed investment portfolios since 1991; has been with Vanguard since 1996; and has managed the Pennsylvania Tax-Exempt Money Market Fund since 2011. Education: B.S., Babson College; M.B.A., Southern Methodist University. James M. DArcy , CFA, Portfolio Manager. He has worked in investment management since 1996; has managed investment portfolios since 1999; and has been with Vanguard and has managed the Pennsylvania Long-Term Tax-Exempt Fund since 2011. Education: B.A., University of Colorado. The Statement of Additional Information provides information about each portfolio managers compensation, other accounts under management, and ownership of shares of the Funds. CFA ® is a trademark owned by CFA Institute. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 77 112011 Vanguard Pennsylvania Tax-Exempt Funds Supplement to the Statement of Additional Information Dated July 22, 2011 Change to Vanguard Pennsylvania Long-Term Tax-Exempt Fund The Statement of Additional Information is revised to indicate that James M. DArcy manages the Pennsylvania Long-Term Tax-Exempt Fund. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 75B 112011
